Mr. Presiding Justice Boggs delivered the opinion of the Court. However strong the defense sought to be made may appear to be in merit or in point of equity, it can not prevail under the rules of law applicable to the instrument in suit and the act of the appellees in connection therewith. The instrument has all the qualities of a bill of exchange (3 Kent’s Com., 74; Daniel’s negotiable Instruments, 493-495; Randolph’s Commercial Paper, Vol. 1, page 2), except it does not contain Avords at one time deemed necessary to give it the quality of negotiability. By the force and effect of Sec. 3, Chap. 98, R. S., the use of such words are no longer necessary to accomplish that purpose in this State. Its indorsement by the appellees, though in blank, was in legal effect an acceptance of it by each one and all of them. Lawson’s Rights and Remedies, Vol. 4, 1495; Randolph on Commercial Paper, Vol. 1, page 4. The acceptance being on its face absolute can not be shown by parol to have been conditional. Lawson’s Rights and Remedies, Vol. 4, page 1498; Byles on Bills, page 196; Johnson v. Glover, 121 Ill. 283. Parol evidence tending to show that the appellees intended a different contract than that implied by the law from their acts was not admissible. Johnson v. Glover, supra; Courtney v. Hogan, 93 Ill. 101, and cases there cited. The liability created by the indorsement made by the appellees was their individual liability. No apt words were used by them to bind the church, or the building committee as an organization separate from the church, without which it has been held in many cases not distinguishable in principle from this, that the undertaking is an individual one. Powers v. Briggs, 19 Ill. 93; Burlingame v. Brewster, Id. 515; Hypes v. Griffin, 89 Ill. 134; Scanlan v. Keith, 102 Ill. 634. Cases supposed to support a view contrary to that which we have expressed will be found to differ from the cases we have cited only in the facts—not in the rule of law announced. Because of the error of the Circuit Court in admitting parol evidence to vary the contract implied by the law from the writing, and in rendering the judgment against the appellant, the judgment must be and is reversed and the cause remanded.